Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 1 of 11 PageID: 1701



                                                               [Dkt No. 66]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 JOHN J. CARR, IV,

       Plaintiff,                            Civil No. 18-1034 (RMB/JS)

             v.                                        OPINION

 SRA INTERNATIONAL, INC., and
 CSRA, INC.,

       Defendants.



APPERANCES:
BOCHETTO & LENTZ, P.C.
By: Gavin P. Lentz, Esq.
     Anton Kaminsky, Esq.
141 High Street
Mount Holly, New Jersey 08060
                Counsel for Plaintiff

SCHNADER HARRISON SEGAL & LEWIS, LLP
By: Lisa J. Rodriguez, Esq.
     Samantha Banks, Esq.
Woodland Falls Corporate Park
220 Lake Drive East, Suite 200
Cherry Hill, New Jersey 08002

      and

THE KULMAN FIRM
By: Samuel Zurik III, Esq.
     Stephen L. Scott, Esq.
     Jennifer D. Sims, Esq.
1100 Poydras Street, Suite 1600
New Orleans, Louisiana 70163
                Counsel for Defendants
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 2 of 11 PageID: 1702



BUMB, UNITED STATES DISTRICT JUDGE:
         This matter comes before the Court upon the Motion for

Summary Judgment filed by Defendants SRA International, Inc. and

CSRA, Inc. (“SRA”).       Plaintiff, John J. Carr IV (“Carr”), SRA’s

former employee, asserts that SRA removed him from a large

project, changed his title, and selected him for a reduction in

force (“RIF”) allegedly because of his whistleblowing activity,

in violation of New Jersey’s Conscientious Employee Protection

Act (“CEPA”). 1     For the reasons stated herein, the Motion for

Summary Judgment will be granted.

    I.     Facts

         SRA, a government contractor for the military, employed

Carr to manage and administer contracts within its Defense

Group.      In late October or November 2017, Carr was selected for

inclusion in SRA’s RIF, along with approximately 40 other

employees. (Defs’ Statement of Undisputed Facts ¶¶ 39-40; Pl’s

Exs. AA, BB)       By then, Carr had been employed by SRA for

approximately 12 years. (Defs’ Statement of Undisputed Facts ¶

3) 2



1  The Court exercises diversity of citizenship subject matter
jurisdiction pursuant to 28 U.S.C. § 1332. The parties are
completely diverse and the amount in controversy exceeds the
statutory minimum.

2  Carr became an SRA employee when Carr’s employer, Galaxy
Scientific Corporation, merged with SRA. (Defs’ Statement of
Undisputed Facts ¶ 3)
                                      1
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 3 of 11 PageID: 1703



      Geoff Tucker, Director of Contracts for the Defense Group,

made the decision to include Carr in the RIF. (Defs’ Statement

of Undisputed Facts ¶¶ 27-29)        SRA contends that Tucker selected

Carr because Carr “was the most expensive Contract Administrator

on Mr. Tucker’s team, and had a portfolio, i.e., the number and

complexity of his contracts, that did not match up with his

salary.” (Defs’ Statement of Undisputed Facts ¶ 29)

      Carr concedes that he lacked work, but asserts that he only

lacked work because he was removed from one of his biggest

contracts, the CITS program, by Program Manager Tim Day and

Carr’s direct supervisor, Pamela Prisco. (Defs’ Statement of

Undisputed Facts ¶ 20)       Carr worked on the CITS project from

February, 2010, until his removal in May, 2016. (Defs’ Statement

of Undisputed Facts ¶ 11)       In February, 2014, during the process

of rebidding the CITS project, Carr raised objections to various

people, including Tim Day, that allocation of certain costs to

the old contract, as opposed to the new contract, was

impermissible. (Pl’s Statement of Undisputed Facts ¶ 17)            The

Contracting Officer agreed with Carr, and changes were made.

(Id. ¶ 19)    Carr testified that, as a result, he was “vilified

that he wasn’t a team player,” by Tim Day and others. (Id. ¶ 20)

Although more than two years passed between Carr’s cost

allocation objection and his removal from the CITS program, Carr

believes ill-will was harbored against him during that time.

                                      2
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 4 of 11 PageID: 1704



(Pl’s Statement of Undisputed Facts ¶ 22)          Tim Day, on the other

hand, testified that Carr was removed in May, 2016 because Phil

Reuning, effectively SRA’s client on the CITS program, did not

get along with Carr and complained to Day that Day “needed to do

something about it” or the business would be impacted. (Defs’

Statement of Undisputed Facts ¶ 18)         Several months later, in

October 2016, Carr’s title was changed from “Senior Contracts

Manager” to “Contracts Advisor” (Defs’ Statement of Undisputed

Facts ¶ 6), which Carr contends was a demotion, although he

admits his pay and benefits did not change as a result of the

change in title. (Id.)

      Also during the course of Carr’s employment, Carr twice

acted as a relator against SRA in qui tam False Claims Act suits

alleging contracting fraud-- first in 2007, and then again in

November, 2013. (Id. ¶¶ 41-42)        The second suit resulted in a

settlement with the federal government.         In a press release

issued by the United States Attorney’s Office for the District

of New Jersey on its website in June 2016, Carr was identified

as the qui tam relator. (Pl’s Ex. R) 3        Approximately three months

earlier, in March, 2016, a copy of the qui tam complaint bearing


3  There is no evidence in the record that the settlement of the
case, or Carr’s involvement in it, were publicized anywhere
other than on the U.S. Attorney’s website. In other words,
there is no evidence in the record that the case, or Carr’s
involvement in it, were covered in any news source or other
media.
                                      3
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 5 of 11 PageID: 1705



Carr’s name was provided to SRA’s lawyer, Jason Silverman, after

the Court partially lifted the seal on the case. (Pl’s Ex. S)

      The Complaint asserts one count: violation of CEPA,

N.J.S.A. 34:19–1 et seq.

   II.   Summary Judgment Standard

      Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”            Fed. R.

Civ. P. 56(a).     A fact is “material” only if it might impact the

“outcome of the suit under the governing law.”           Gonzalez v.

Sec’y of Dept of Homeland Sec., 678 F.3d 254, 261 (3d Cir.

2012).    A dispute is “genuine” if the evidence would allow a

reasonable jury to find for the nonmoving party. Id.

      In determining the existence of a genuine dispute of

material fact, a court’s role is not to weigh the evidence; all

reasonable inferences and doubts should be resolved in favor of

the nonmoving party.      Melrose, Inc. v. City of Pittsburgh, 613

F.3d 380, 387 (3d Cir. 2010).        However, a mere “scintilla of

evidence,” without more, will not give rise to a genuine dispute

for trial.    Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

2001).    Moreover, a court need not adopt the version of facts

asserted by the nonmoving party if those facts are “utterly

discredited by the record [so] that no reasonable jury” could

believe them.     Scott v. Harris, 550 U.S. 372, 380 (2007).          In

                                      4
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 6 of 11 PageID: 1706



the face of such evidence, summary judgment is still appropriate

“where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party.”            Walsh v.

Krantz, 386 F. App’x 334, 338 (3d Cir. 2010).

      The movant has the initial burden of showing through the

pleadings, depositions, answers to interrogatories, admissions

on file, and any affidavits “that the non-movant has failed to

establish one or more essential elements of its case.”

Connection Training Servs. v. City of Phila., 358 F. App’x 315,

318 (3d Cir. 2009).      “If the moving party meets its burden, the

burden then shifts to the non-movant to establish that summary

judgment is inappropriate.”       Id.       In the face of a properly

supported motion for summary judgment, the nonmovant’s burden is

rigorous: he “must point to concrete evidence in the record”;

mere allegations, conclusions, conjecture, and speculation will

not defeat summary judgment.        Orsatti v. New Jersey State

Police, 71 F.3d 480, 484 (3d Cir. 1995); accord. Jackson v.

Danberg, 594 F.3d 210, 227 (3d Cir. 2010) (citing Acumed LLC. v.

Advanced Surgical Servs., Inc., 561 F.3d 199, 228 (3d Cir. 2009)

(“[S]peculation and conjecture may not defeat summary

judgment.”).     However, “the court need only determine if the

nonmoving party can produce admissible evidence regarding a

disputed issue of material fact at trial”; the evidence does not



                                        5
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 7 of 11 PageID: 1707



need to be in admissible form at the time of summary judgment.

FOP v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016).

    III. Analysis

      Though somewhat muddled, Carr asserts two separate theories

of retaliation based on two separate whistleblowing activities.

First, Carr asserts that Tim Day removed Carr from the CITS

project for objecting to certain contractual cost allocations,

and according to Carr, his removal from that large contract in

May 2016, and his change in job title in October 2016, left him

vulnerable to termination in the November 2017 RIF.            Second,

Carr asserts he was selected for inclusion in the RIF because of

his participation in False Claims Act suits against SRA,

particularly the second suit that was partially unsealed in

March, 2016.     Each theory is addressed in turn.

      With regard to the cost allocation objection theory, SRA

argues the CEPA claim is time-barred.         CEPA has a one-year

statute of limitation, N.J.S.A. 34:19-5, and the claim accrues

upon completion of the adverse employment action.           Roa v. Roa,

200 N.J. 555, 569 (2010).       The adverse employment action under

this theory is Carr’s removal from the CITS project. 4           The




4  Carr also asserts that his change in title, which happened
around the same time, was an adverse employment action. It is
undisputed, however, that the change in title did not change
Carr’s pay or benefits. There is no record evidence that the
title change materially altered the “terms and conditions of
                                      6
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 8 of 11 PageID: 1708



removal was completed in 2016, but the complaint in this case

was not filed until January, 2018.         Thus, the CEPA claim based

on this first theory is time-barred.         That Carr did not fully

appreciate, in 2016, the consequences of the adverse employment

action-- i.e., that Carr did not know, in 2016 that, as a result

of the CITS project removal, he would be more vulnerable to a

later RIF-- does not change the date upon which his CEPA claim

accrued. 5   Summary judgment will be granted as to this first

theory of CEPA liability.




[Carr’s] employment,” therefore it is not an adverse employment
action under CEPA, N.J.S.A. 34:19–2e.

5  Carr argues that his removal from the CITS project and title
change were “continuing violations” that culminated in his
inclusion in the RIF. (Opposition Brief, p. 20) Thus, according
to Carr, his CEPA claim based on the CITS removal and title
change did not accrue until 2017 when the RIF occurred. This
argument fails. The continuing violation doctrine “does not
permit [] the aggregation of discrete discriminatory acts for
the purpose of reviving an untimely act of discrimination that
the victim knew or should have known was actionable. Each such
discrete discriminatory act starts a new clock for filing
charges alleging that act.” Roa v. Roa, 200 N.J. 555, 569–70
(2010).
     Moreover, Roa teaches that the continuing violation theory
must be based on a “continual, cumulative pattern of tortious
conduct.” 200 N.J. at 566 ; see also id. (“The premise
underlying the doctrine is that the conduct becomes actionable
because of its continuous, cumulative, synergistic nature.”).
The record evidence fails to establish such a continual,
cumulative, synergistic pattern. While Carr’s removal from the
CITS program and title change both occurred in 2016, a full year
passed before Carr was terminated in the RIF, and there is no
record evidence of any other alleged retaliatory act occurring
in that year.


                                      7
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 9 of 11 PageID: 1709



      As to the second theory-- Carr’s participation as a relator

in a False Claims Act suit against SRA-- there is insufficient

record evidence to establish a causal connection between the

2016 revelation that Carr was the relator and Geoff Tucker’s

2017 decision to include Carr in the RIF. See Dzwonar v.

McDevitt, 177 N.J. 451, 462 (2003) (a CEPA plaintiff must prove

“(1) he [] reasonably believed that his or her employer’s

conduct was violating either a law, rule, or regulation

promulgated pursuant to law, or a clear mandate of public

policy; (2) he [] performed a ‘whistle-blowing’ activity

described in N.J.S.A. 34:19–3c; (3) an adverse employment action

was taken against him []; and (4) a causal connection exists

between the whistle-blowing activity and the adverse employment

action.”).

      Geoff Tucker states in his declaration that he did not

learn that Carr had served as a whistleblower in a suit against

SRA until after this lawsuit was filed. (Defs’ Ex. F, Tucker

Decl. ¶ 10)     Carr, however, invites the Court to draw a contrary

inference based on evidence that Tucker’s supervisor, Catherine

Garris, and SRA’s General Counsel, James Haynes, knew at the

time the RIF decision was being made, that Carr was the relator.

(Opposition Brief, p. 12-13)        This evidence is insufficient to

raise an issue of fact as to causation, however, because there

is no record evidence to support an inference that either Garris

                                      8
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 10 of 11 PageID: 1710



 or Haynes told Tucker what they knew.         Moreover, while it is

 undisputed that Garris and Haynes were required to approve

 Tucker’s selections for the RIF before it could be implemented,

 Carr has proffered no evidence to support a finding that either

 Garris or Haynes influenced Tucker’s decision.          Indeed, Tucker

 unequivocally states in his declaration that “Ms. Garris did not

 make any suggestions regarding who she believed I should select

 [for the RIF].”     (Defs’ Ex. F, Tucker Decl. ¶ 7)

        Carr, in his sur-reply, attempts to raise an issue of fact

 by relying on an email that Garris sent to Yvonne Johnson 6 which

 states “I told [Haynes] that Option B is our preference.” (Pl’s

 Ex. AA)    The attachment to the email identifies Option B as the

 RIF-- with Carr’s name and six others’ listed for inclusion in

 the RIF-- and Option A as the elimination of seven open

 positions which would not include Carr.         Based on this brief

 email, Carr argues that a reasonable factfinder could find “that

 it was Garris or Haynes-- both of whom were aware of Carr’s

 status as a whistleblower-- that made the decision to include

 Carr in the RIF.”     (Sur-Reply Brief, p. 3)      The Court disagrees.

 Connecting Garris’ expressed “preference” for Option B to a

 finding that Garris, not Tucker, made the decision to terminate

 Carr’s employment, and that Garris did so because of Carr’s




 6   The parties have not identified who Yvonne Johnson is.
                                       9
Case 1:18-cv-01034-RMB-JS Document 81 Filed 08/06/20 Page 11 of 11 PageID: 1711



 whistleblower status, would require unreasonable inference upon

 unreasonable inference.      “Speculation and conjecture,” however,

 “may not defeat a motion for summary judgment.” Eskridge v.

 Philadelphia Housing Authority, 722 F. App’x 296, 300 (3d Cir.

 2018).   Thus, the Court concludes that Carr has not proffered

 evidence raising an issue of disputed material fact as to

 causation.    Summary judgment will be granted as to the second

 theory of CEPA liability.

    IV.   Conclusion

       For the foregoing reasons, SRA’s Motion for Summary

 Judgment will be granted.        An appropriate Order accompanies this

 Opinion.



 August 6, 2020               _    s/ Renee Marie Bumb      _______
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                      10
